DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
	On page 8 of the amendment, Applicant stated that The Office Action cited Lee for teaching feature (i); however, the Examiner cited Matsuo for teaching said feature.
	On pages 8-9 of the amendment, Applicant argued that Lee provides for i) determining an adjacent pixel ii) based on a size of the current block and a prediction mode and not i) determining whether to perform filtering based on a distance and ii) the distance is calculated based on a size of the current block and the intra-prediction mode.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner cited Matsuo for teaching feature (i), which is performing filtering based on a distance (see the rejection below) and cited Lee for teaching the feature (ii), which is the distance is calculated based on a size of the current block and the intra-prediction mode (see the rejection below).  Therefore, the combination of Matsuo and Lee teach feature (i) perform filtering based on a distance and feature (ii) the distance is calculated based on a size of the current block and the intra-prediction mode.

	However, the Examiner respectfully disagrees. Paragraphs 0084-0087 and 93 of Matsuo are cited to teach said feature (iii), specifically, paragraph 0085 clearly shows that the second reference is r[x][-1], which has same horizontal coordinate as the prediction sample p[x][0], in the case of the angular prediction mode is 2 to 9 or r[-1][y], which has same vertical coordinate as the prediction sample p[0][y], in the case the angular prediction mode is 27-34.
	On pages 9-10, Applicant argued that Matsuo_2 does not disclose feature (iv), which is applying weight based on the distance between a prediction sample and a reference sample.
	However, the Examiner respectfully disagrees.  Mastuo_2 clearly teaches in paragraph 0141 that the weight coefficient varies with each position of the matrix (a position of the pixel in the block), as also shown in fig. 16 and paragraphs 0160-0165, which also show that the weight coefficient is changed in four regions inside the block, which is based on the distance between p(i,j) and p1(i,j) or p2(i,j). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-6, 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of Matsuo et al. (JP2014131162A) hereinafter “Matsuo” in view of Matsuo et al. (US 2015/0245021) hereinafter “Matsuo_2” in further view of Lee at al. (US 2015/0288980) hereinafter “Lee”.
As per claim 1, Matsuo discloses a method of processing video based on an intra-prediction mode by an apparatus, the method comprising: 
generating a prediction sample of a current block based on an intra-prediction mode of a current block (paragraph 0081, the prediction signal generation unit 403 generates a prediction signal in the intra prediction mode according to the reference signal for use in generating the prediction signal given from the reference signal setting unit 401 and the intra prediction mode given from the intra prediction mode storage unit 402);
checking whether the intra-prediction mode of the current block is an angular prediction mode (paragraph 0025, a step for acquiring prediction mode identification 
based on that the distance between the prediction sample and the first reference sample is greater than a filtering criterion value (as shown in fig. 11; paragraph 0034, The present invention is characterized in that the means for correcting the prediction pixel signal reads table information defining whether or not correction is performed for each block size, and performs the correction according to the block size), performing filtering on the prediction sample by weighted-summing the prediction sample and a second reference sample, wherein the second reference sample indicates at least one of a sample having same vertical/horizontal coordinates as the prediction sample among reference samples neighboring the current block (paragraphs 0084-0087 and 0093),
However, Matsuo does not explicitly disclose based on that the intra-prediction mode of the current block is the angular prediction mode, calculating a distance between the prediction sample and a first reference sample used to generate the prediction sample; and wherein the filtering is performed by applying, to the second reference sample, a weight based on a distance between the prediction sample and the second reference sample.
In the same field of endeavor, Matsuo_2 discloses based on that the intra-prediction mode of the current block is the angular prediction mode, calculating a distance between the prediction sample and a first reference sample used to generate the prediction sample (paragraph 0170); and wherein the filtering is performed by applying, 
However, Matsuo or Matsuo_2 do not explicitly disclose wherein the distance between the prediction sample and the first reference sample is derived from a predetermined distance between the prediction sample and the reference sample based on a size of the current block and the intra-prediction mode;
In the same field of endeavor, Lee discloses wherein the distance between the prediction sample and the first reference sample is derived from a predetermined distance between the prediction sample and the reference sample based on a size of the current block and the intra-prediction mode (fig. 16; see paragraphs 0170-0172, distance is going to be based on a size of a prediction unit including the current pixel P 1610 is nSxnS and dx and dy indicating directivity of a prediction mode). 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the invention of Matsuo by correcting the generated prediction signal using a reference pixel having a shorter distance from a pixel that is a prediction target in the intra-prediction mode in order to provide an image encoding/decoding capable of improving subjective image quality and coding efficiency as taught by Matsuo_2 (Abstract); furthermore, Matsuo, Matsuo_2 and Lee are in the same field of endeavor. They teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said known claimed element using known techniques to yield predictable result. 
claim 2, Matsuo_2 discloses wherein when the current block is a square block (square partition as taught in paragraph 0008), the filtering criterion value is set to a value obtained by adding an offset of a predetermined size to a width value of the current block (paragraph 0166). 
As per claim 3, Matsuo_2 discloses wherein when the current block is a non-square block (non-square partition as taught in paragraph 0008), the filtering criterion value is set to a value obtained by adding an offset of a predetermined size to a greater value among a width and height of the current block (paragraph 0166). 
As per claim 4, Matsuo_2 discloses wherein when the current block is a non-square block (non-square partition as taught in paragraph 0008), the filtering criterion value is set to a value obtained by adding an offset of a predetermined size to a smaller value among a width and height of the current block (paragraph 0166). 
As per claim 5, Matsuo_2 discloses the method of claim 1, wherein when the current block is a non-square block (non-square partition as taught in paragraph 0008), the filtering criterion value is set to a value obtained by adding an offset of a predetermined size to a value determined according to a size of the current block and the intra-prediction mode, among a width and height of the current block (paragraph 0166). 
As per claim 6, Matsuo_2 discloses wherein a sample positioned in a distance closer to the prediction sample, among the sample having the same vertical coordinates as the prediction sample and the sample having the same horizontal coordinates as the prediction sample, is determined as a second reference sample (paragraph 0042, using 
As per claim 8, Lee discloses wherein the distance between the prediction sample and the first reference sample is calculated using an angle of the intra-prediction mode and the vertical coordinates or horizontal coordinates of the prediction sample (can be generated from fig. 16; see paragraphs 0170-0172).
As per claim 9, arguments analogous to those applied for claim 8 are applicable for claim 9. 
As per claim 14, arguments analogous to those applied for claim 1 are applicable for claim 14.  In addition, Matsuo discloses a memory and a processor for implementing the claimed method (paragraph 0132). 

6.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of Matsuo et al. (JP2014131162A) hereinafter “Matsuo” in view of Matsuo et al. (US 2015/0245021)  in further view of Lee at al. (US 2015/0288980) in further view of Li at al. (US 2019/0141318) hereinafter “Li”.
As per claim 11, Matsuo, Matsuo_2 and Lee disclose the method of claim 1; however, Matsuo, Matsuo_2 or Lee do not explicitly disclose wherein when reference is 
In the same field of endeavor, Li discloses wherein when reference is made to multiple reference sample lines in order to generate the prediction sample of the current block, the filtering is performed using a second reference sample positioned in a reference sample line most neighboring the current block (paragraph 0186, filter can intersect the reference line to be filtered, using reference sample values of nearby reference lines; paragraph 0187, the 2D filter (1830) uses reference sample values in the two nearby reference lines).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Matsuo, Matsuo_2 and Lee in view of Li, by using intra picture prediction with multiple candidate reference lines available.  This can  improve the effectiveness of the intra-picture prediction when the reference line of sample values that is adjacent the current block includes significant capture noise, significant quantization error, or significantly different values (compared to the current block) due to an occlusion (Li, Abstract). 
As per claim 12, arguments analogous to those applied for claim 11 are applicable for claim 12. 
As per claim 13, Li discloses wherein when reference is made to multiple reference sample lines in order to generate the prediction sample of the current block, a . 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482